Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).


Set of claims 1-6, 9-10, 12-16.
 Claims 1-6, 9-10, 12-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 5-6, 8-9 of Patent s/n  10,283,712.  
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made to having (Regarding pending claim 1) a substrate; and one or more paint layers applied to the substrate, the one or more paint layers each forming an electrical component of the painted circuit wherein: a given paint layer of the one or more paint layers comprises a conductive paint formulation having a resistance that is defined by a concentration of conductive material that is included in the conductive paint formulation and a thickness of the given paint layer; lower concentration of the conductive material included in the conductive paint formulation provide a higher resistance than higher concentrations of the conductive material; and wherein the one or more paint layers of conductive paint comprise: a battery anode paint layer applied to the substrate; an ion bridge paint layer applied to less than all by introducing (Regarding patented claim 1)
a substrate; and one or more paint layers applied to the substrate, the one or more paint layers each forming an electrical component of the painted circuit wherein: a given paint layer of the one or more paint layers comprises a conductive paint formulation having a resistance that is defined by a concentration of conductive material that is included in the conductive paint formulation and a thickness of the given paint layer; lower concentration of the conductive material included in the conductive paint formulation provide a higher resistance than higher concentrations of the conductive material; and wherein the one or more paint layers of conductive paint comprise: a battery anode paint layer applied to the substrate; an ion bridge paint layer applied to less than all of the battery anode paint layer; a battery cathode paint layer applied to the ion bridge layer; a solar cell anode paint layer applied to less than all of the battery cathode paint layer; a photosensitized layer applied to the solar cell anode paint layer; a solar cell cathode paint layer applied to the photosensitized paint layer; a diode paint circuit that is formed between the battery anode paint layer and the solar cell cathode paint layer, wherein: the diode paint circuit is physically separated from each of the photosensitized paint layer, the solar cell in order to  define inventive painted circuit.
Regarding claim 2 (the painted circuit of claim 1), the one or more paint layers of conductive paint further comprise: a diode paint circuit that is formed between the battery anode paint layer and the solar cell cathode paint layer corresponds to patented claim 1, respectively. 
Regarding claim 3 (the painted circuit of claim 2), the diode paint circuit is physically separated from each of the photosensitized paint layer, the solar cell anode paint layer, the battery cathode paint layer, and the ion bridge paint layer corresponds to patented claim 1, respectively. 
Regarding claim 4 (the painted circuit of claim 3), the diode paint circuit includes an electron conducting paint layer and a hole conducting paint layer corresponds to patented claim 1, respectively. 
Regarding claim 5 (the painted circuit of claim 1), further comprising a transparent protective layer applied to the solar cell cathode paint layer corresponds to patented claim 1, respectively. 
Regarding claim 6 (the painted circuit of claim 4), in which the electron conducting paint layer comprises a n-type semiconductor corresponds to patented claim 2, respectively. 
Regarding claim 9 (the painted circuit of claim 4), in which the hole conducting paint layer comprises a p-type semiconductor corresponds to patented claim 6, respectively. 
Regarding claim 10 (the painted circuit of claim 9), in which the p-type semiconductor comprises p-type nanoparticles corresponds to patented claim 6, respectively. 
Regarding claim 12 (the painted circuit of claim 4), further comprising: a transistor paint layer applied to less than all of the battery cathode layer and in electrical contact with the solar cell anode paint layer; a light-emitting circuit that is formed between the transistor paint layer and the transparent protective layer corresponds to patented claim 8, respectively. 
Regarding claim 13 (the painted circuit of claim 12), the light-emitting circuit is physically separated from the photosensitized paint layer corresponds to patented claim corresponds to patented claim 8, respectively. 
Regarding claim 14 (the painted circuit of claim 12), the light-emitting circuit includes an electron conducting paint layer, a hole conducting paint layer, and a phosphorescent paint layer between the electron conducting paint layer and the hole conducting paint layer corresponds to patented claim 8, respectively. 
Regarding claim 15 (the painted circuit of claim 12), further comprising a conductor paint layer that is formed between the battery anode paint layer and the light-emitting circuit, wherein the conductor paint layer is physically separated from each of the ion bridge paint layer, the battery cathode paint layer, and the transistor paint layer corresponds to patented claim 8, respectively. 
Regarding claim 16 (the painted circuit of claim 12), the transistor paint layer comprises a composition including a dielectric material that has a breakdown voltage that corresponds to a switching voltage of the transistor paint layer corresponds to patented claim 9, respectively. 

Set of claims 18-19, 26-27
Claims 18-19, 26-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 11-12, 26-27 of Patent s/n  10,283,712.  
Regarding claim 18, although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made to having (Regarding pending claim 1) a substrate; and one or more paint layers applied to the substrate, the one or more paint layers each forming an electrical component of the painted circuit, wherein: a given paint layer of the one or more paint layers comprises a conductive paint formulation having a resistance that is defined by a concentration of conductive material that is included in the conductive paint formulation and a thickness of the given paint layer; and lower concentrations of the conductive material included in the conductive paint formulation provide a higher resistance than higher concentrations of conductive material; and wherein the one or more paint layers of conductive paint comprise: an anode paint layer applied to the substrate; a further ion bridge paint layer applied to less than all of the anode paint layer; a photosensitized/battery cathode paint layer applied to the further ion bridge paint layer; a further solar cell cathode paint layer applied to less than all of the photosensitized/battery cathode paint layer; and a transparent protective layer applied to the by introducing  (Regarding patented claim 1) a substrate; and one or more paint layers applied to the substrate, the one or more paint layers each forming an electrical component of the painted circuit wherein: a given paint layer of the one or more paint layers comprises a conductive paint formulation having a resistance that is defined by a concentration of conductive material that is included in the conductive paint formulation and a thickness of the given paint layer; lower concentration of the conductive material included in the conductive paint formulation provide a higher resistance than higher concentrations of the conductive material; and (Regarding patented claim 11)  the one or more paint layers of conductive paint comprise an anode paint layer applied to the substrate; an ion bridge paint layer applied to less than all of the anode paint layer; a photosensitized/battery cathode paint layer applied to the ion bridge paint layer; a solar cell cathode paint layer applied to less than all of the photosensitized/battery cathode paint layer; and a transparent protective layer applied to the solar cell cathode paint layer in order to define inventive painted circuit.
Regarding claim 19 (the painted circuit of claim 18), the anode paint layer comprises an aqueous composition including: an anionic fast ion conductor; and a salt in a weight ratio of water, wherein the salt in the weight ratio of water:salt:anionic fast ion conductor is 60:10:1 corresponds to patented claim 12, respectively.. 
Regarding claim 26 (the painted circuit of claim 18), the further ion bridge paint layer comprises an aqueous composition including an ionic material and an ion-conducting polymer in a weight ratio of water corresponds to patented claim 19, respectively.
Regarding claim 27 (the painted circuit of claim 18), further comprising two or more contacts, each contact comprising a metallic foil affixed to an anode paint layer or a 
 
Set of claims 28, 30, 36
Claims 28, 30 and 36 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21, 23 and 29 of Patent s/n 10,283,712. 
Regarding claim 28, although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made to having (Regarding pending claim 28) a substrate; and one or more paint layers applied to the substrate, the one or more paint layers each forming an electrical component of the painted circuit, wherein: a given paint layer of the one or more paint layers comprises a conductive paint formulation having a resistance that is defined by a concentration of conductive material that is included in the conductive paint formulation and a thickness of the given paint layer; and lower concentrations of the conductive material included in the conductive paint formulation provide a higher resistance than higher concentrations of conductive material; and wherein the one or more paint layers of conductive paint comprise: a further solar cell anode paint layer applied to the substrate; a further photosensitized paint layer applied to less than all of the further solar cell anode paint layer; an output regulator circuit that is formed on top of the further solar cell anode paint layer, the output regulator circuit comprising a resistor paint layer and transistor paint layer, wherein: the resistor paint layer is applied to the further solar cell anode paint layer and is applied adjacent to the further by introducing (Regarding patented claim 21) a substrate; and one or more paint layers applied to the substrate, the one or more paint layers each forming an electrical component of the painted circuit wherein: a given paint layer of the one or more paint layers comprises a conductive paint formulation having a resistance that is defined by a concentration of conductive material that is included in the conductive paint formulation and a thickness of the given paint layer; lower concentration of the conductive material included in the conductive paint formulation provide a higher resistance than higher concentrations of the conductive material; and wherein the one or more paint layers of conductive paint comprise: a solar cell anode paint layer applied to the substrate; a photosensitized paint layer applied to less than all of the solar cell anode paint layer; an output regulator circuit that is formed on top of the solar cell anode paint layer, the output regulator circuit comprising a resistor paint layer and transistor paint layer, wherein: the resistor paint layer is applied to the solar cell anode paint layer and is applied adjacent to the photosensitized layer; and the transistor paint layer is applied to the resistor paint layer; a solar cell cathode paint layer applied to the photosensitized paint layer and the transistor paint layer; and a transparent protective paint layer applied to the solar cell cathode paint layer in order to  define inventive painted circuit.
Regarding claim 30 (the painted circuit of claim 28), the transistor paint layer comprises a composition including a dielectric material that has a breakdown voltage that corresponds to a switching voltage of the transistor paint layer corresponds to patented claim 23, respectively.  
Regarding claim 36 (the painted circuit of claim 28), further comprising two or more contacts, each contact comprising a metallic foil affixed to a solar 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Monday-Friday 8:00am- 4:00 pm.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DUNG A. LE/Primary Examiner, Art Unit 2819